NOTICE OF ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Braier on August 30, 2022.

The application has been amended as follows: 
In claim 1, please delete “a (poly)phosphate” in line 1 and insert ---a combination of melamine (poly)phosphate and piperazine (poly)phosphate---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Bauer (US 2019/0153322) is the closest prior art, as it teaches a flame retardant mixture comprising (A) diorganylphosphinic salts and (B) 0.0001-13 wt% iron, which is belnded with melamine polyphosphate, where the amount of iron can be as low as 1 ppm (0.0001 wt%).  It is known that piperazine polyphosphates are synergists for phosphinic acid salts, in addition to melamine polyphosphate.  Therefore, using a blend is prima facie obvious.
However, applicants have shown unexpected results when using the claimed iron content of 16.5 ppm or less and a F/N ratio of 8.0x10-4 to 20.0.  When the iron content is 16.5 ppm or less, the flame retardant composition provides a resin with improved color (less yellowing) after being exposed to weather that is much lower than when the iron content is 17.1 ppm or higher.  Compare Examples 1-9 and 13-17 with Examples 10-12.  Even further, when the F/N ratio is outside of the claimed range, the color change after exposure to high temperatures is very high.  Applicants have shown the criticality of the claimed ranges of F/N and iron content when using a blend of melamine (poly)phosphate and piperazine (poly)phosphate, showing unexpected color stability after exposure to heat and weather.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/           Primary Examiner, Art Unit 1766